Citation Nr: 1741399	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  10-31 843		DATE

		

THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent from January 31, 2008 to December 10, 2008, in excess of 70 percent from December 10, 2008 to July 6, 2015, and in excess of 90 percent thereafter for chronic simple glaucoma.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to February 6, 2013.    


REMAND

The Veteran had active duty service from November 1969 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board remanded the issues for further development in March 2014.  The case has been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

Entitlement to an increased disability rating for chronic simple glaucoma and entitlement to TDIU.  

The Board remanded the issues for further development in March 2014 with instructions to provide the Veteran with a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  Although the additional development requested in the March 2014 remand was completed, the claims file was returned to the Board without issuance of an SSOC.  The Veteran's representative has specifically stated that the AOJ has not issued an SSOC despite the Board's remand orders and noted that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See  38 C.F.R. §§ 19.9, 19.31.  Without the issuance of an SSOC by the AOJ, a review of the record indicates that the Board's directives were not substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the Board finds that a remand is in order to ensure compliance with the previous remand instructions.  

Accordingly, the case is REMANDED for the following action:

The AOJ should ensure compliance with the March 2014 remand orders.  The AOJ should review the expanded record and readjudicate the Veteran's claims.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Patricia Veresink, Associate Counsel

Copy mailed to:  Disabled American Veterans

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




